Case 1:18-cv-12176-TLL-PTM ECF No. 15 filed 10/03/18                  PageID.192       Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




Frankenmuth Credit Union,

                                   Plaintiff(s),
v.                                                     Case No. 1:18−cv−12176−TLL−PTM
                                                       Hon. Thomas L. Ludington
Laron Thronton, et al.,

                                   Defendant(s),



                                NOTICE OF MOTION HEARING

   You are hereby notified to appear before District Judge Thomas L. Ludington at the United
States District Court, United States Post Office Building, 1000 Washington Avenue, Bay City,
Michigan. The following motion(s) are scheduled for hearing:

                Motion for Leave to File − #11

      • MOTION HEARING: October 29, 2018 at 02:00 PM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/K Winslow
                                                   Case Manager

Dated: October 3, 2018
